DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Applicant’s arguments and amendments dated 6/29/22 have been received and entered in the application.
Claims 1-4, and 6-13 are currently pending.
Claims 8-13 are withdrawn as directed to a non-elected invention without traverse in the response dated 2/7/22. 
Claims 1 and 4 are currently amended. 
Claims 1-4, and 6-7 are elected and examined on the merits. 
Withdrawn Objections & Rejections
The objections and rejections presented herein represent the full set of objections and rejections currently pending in this application. Any objections rejections not specifically reiterated are hereby withdrawn.	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yufu et al., In vitro chondrogenic phenotype differentiation of bone marrow-derived mesenchymal stem cells. Journal of Huazhong University of Science and Technology, Vol. 14, No. 3 (2004) pages 275-278 (hereinafter Yufu).
	Yufu examines the chondrogenic potential of bone marrow-derived MSCs (Abstract). Yufu discloses isolating mesenchymal stem cells (MSCs) from bone marrow aspirates (Isolation and culture of MSCs). The third passage of MSCs is then seeded at a density of 1.0x105 cells/6 well plate (the surface area of each well of a 6 well plate equates to 9.6 cm2, thus giving a seeding density of 10.4x103 cells/cm2) and cultured in a high-glucose DMEM supplemented with 10 ng/mL TGF-β3, 10 ng/mL IGF-I, dexamethasone and ascorbic acid for seven or fourteen days (Chondrogenesis of MSCs in vitro). Yufu explains that the disclosed methods demonstrate induction of a chondrocyte phenotype (Discussion). Therefore, every limitation of claims 1-2, and 4-6 is present in Yufu, and the subject matter is anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yufu as applied to claims 1-2, 4, and 6, and in further view of Kim et al., Chondrogenic differentiation of adipose tissue-derived mesenchymal stem cells: Greater doses of growth factor are necessary. Journal of Orthopedic Research, Vol. 27, No. 5 (2009) pages 612-619 (hereinafter Kim).
Yufu does not disclose that the growth factor is present at a total concentration of about 3.5 to 5.5 ng/ml. 
Kim examines the effect of growth factor concentration on chondrogenesis in MSCs (Abstract). Kim discloses isolating MSCs from bone marrow and adipose tissue (Procurement of samples, cell isolation, and cultivation). The MSCs are then cultured in a DMEM/F-12 basal media supplemented with one of 5 ng/mL TGF- β2, 5 ng/mL TGF-β2 and 100 ng/mL IGF-I, 15 ng/mL TGF-β2, 15 ng/mL TGF-β2 and 300 ng/mL IGF-I, 25 ng/mL TGF-β2, or 25 ng/mL TGF-β2 and 500 ng/mL IGF-I for up to four weeks (Induction of in vitro chondrogenesis). In some embodiments, the MSCs may be treated with 25 ng/mL TGF-β2 and 500 ng/mL IGF-I for 7 days (Reverse transcription and real-time PCR analysis for chondrogenic genes). Adipose-derived MSCs demonstrated significant increases in glycosaminoglycan content, DNA, and chondrogenic staining with the addition of each of 5 ng/mL TGF-β2, 15 ng/mL TGF- β2 and 300 ng/mL IGF-I, 25 ng/mL TGF-β2, or 25 ng/mL TGF-β2 and 500 ng/mL IGF-I, demonstrating chondrogenesis (Fig. 1, Fig. 3, Discussion).
As both Yufu and Kim are directed to methods of inducing chondrogenesis in MSCs it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would be motivated to use the lower concentrations of growth factors of Kim in the methods of Yufu as the lower concentrations are disclosed as being equally effective as higher concentrations.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yufu as applied to claims 1-2, 4, and 6, and in further view of Spaas et al (Culture and characterisation of equine peripheral blood mesenchymal stromal cells. The Veterinary Journal, Vol, 195, No. 1 (Jan 2013) pages 107-113., cited on IDS dated 11/20/19, hereinafter Spaas).
Yufu does not disclose that the MSCs may be isolated from mammalian blood. 
Spaas examines characteristics of equine peripheral blood mesenchymal stem cells and their ability to differentiate (PBMSCs) (Abstract). Spaas discloses isolating PBMSCs from the jugular vein of horses and processing to isolate MSCs (Isolation of putative peripheral blood-derived mesenchymal stromal cells). For chondrogenic differentiation, the PBMSCs are cultured in a low-glucose DMEM supplemented with 10 ng/mL transforming growth factor-B3 (TGF-B3) for three weeks (Trilineage differentiation). Spaas explains that the PBMSCs are capable of fully differentiating into chondroblasts (Putative peripheral blood-derived equine MSCs are capable of differentiating in vitro towards osteoblasts, chondroblasts, and adipocytes, Fig. 5, Discussion). 
As both Yufu and Spaas are directed to methods of inducing chondrogenesis in MSCs it would be obvious to one of ordinary skill in the art that the references could be combined. A skilled artisan would understand that the PBMSCs of Spaas could be used in the methods of Yufu as a simple substitution of one known type of MSC for another, with a reasonable expectation that chondrogenesis could be induced. 
Response to Arguments
Applicant's arguments dated 6/29/22 are not persuasive in part, and moot in part due to the new grounds of rejection necessitated by applicant’s amendments. 
Applicant argues that claim 1 has been amended to incorporate the limitations of claim 5, which were not rejected (Response p4-5). 
Applicant is correct that the headings for the rejections did not list claim 5 as being rejected. However, the subject matter of the limitations were described in the rejection under Yufu (i.e., “[t]he third passage of MSCs is then seeded at a density of 1.0x105 cells/6 well plate (the surface area of each well of a 6 well plate equates to 9.6 cm2, thus giving a seeding density of 10.4x103 cells/cm2)”). The omission of claim 5 was merely a typographically error in the rejection heading, but the limitations were rejected. Therefore, applicant’s arguments are not considered persuasive.
Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632